     Case 2:12-cv-00981-ROS Document 428-2 Filed 05/09/19 Page 1 of 1




 1
 2
 3
 4
 5
 6
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                                     DISTRICT OF ARIZONA
 8
 9     United States of America,
                                                        No. 2:12-cv-00981-ROS
10         Plaintiff,
11         v.
                                                        ORDER
12
       Maricopa County, Arizona; and Paul
13     Penzone, in his official capacity as Sheriff
       of Maricopa County, Arizona,
14
           Defendants.
15
16
17         The Court having considered the Parties’ Joint Motion for Termination of
18 Settlement Agreement,
19
           IT IS ORDERED, on this ____ day of _______________, 2019:
20
21         1. That the Joint Motion for Termination of Settlement Agreement is GRANTED;
22
           2. That the Settlement Agreement, Doc. 417, is TERMINATED; and
23
24         3. That the Clerk of this Court transmit a copy of this Order to all parties and
25              counsel of record.
26
27
28
